Title: From Thomas Jefferson to Herman LeRoy, 11 November 1793
From: Jefferson, Thomas
To: LeRoy, Herman



Dear Sir
Germantown Nov. 11. 1793.

I take the liberty of inclosing you the extract of a letter from my son in law Mr. Thos. Randolph, son of Colo. Randolph of Tuckahoe, on a subject in which I cannot but feel great interest. Previous to his marriage with my daughter, a proper settlement was agreed between Colo. Randolph and myself to be made by us both on the young couple, and the particular lands fixed on. Mine were accordingly conveyed, as were his also, being his tract of land in Henrico called Varina. He told me at the time that they were under a mortgage not yet entirely cleared off, I think he said there were about £500. still to pay, and he obliged himself to pay it off and clear the lands. It was not till very lately that I learned not only that it was not done, but that a suit in equity was commenced for the sale of the lands. It falls now on Mr. Randolph to clear off the remainder of the debt, his father being become incapable of business, and it would seem by his letter to be much larger than his father understood it to be. You will percieve by the inclosed letter the propositions he makes for the paiment. In proposing to pay the whole sum at once, if required, and at the time he mentions, which is to be done by the sale of property, I am afraid he has not calculated a sufficient time for the collection of the money in addition to the credit he must give. If instalments
 
are preferred by you, he names the first, but not the others; in fact they must depend on your indulgence both as to sum and time. If the fact were to be that an early receipt of the whole money should not be very material to you, on condition that the interest should be regularly paid up, and such an instalment of principal as should be bringing it in with certainty in a given time, the greatest indulgence I would ask for him, or wish him to receive, would be to be permitted to pay a thousand dollars a year towards interest and principal till the whole should be paid off. However this must depend on your convenience and goodness, and I shall feel as a favor done to me personally any indulgence you can shew which may save the property of a person whose interests are become mine, and who is brought into this predicament by no fault of his own. I know that it is his wish to set apart the whole profits of this plantation of Varina to clear off the mortgage, and to live on the profits of his other possessions. I know too that this plantation in favorable years would enable him to pay off the instalments of two years in one; but in an unfavorable year, one instalment of 1000. Dollars would be as much as it could pay, from the profits, probably, and he would be obliged, if a greater instalment were agreed on, to make it up by a sale of capital. However, Sir, the terms must rest altogether with yourself; any favor you can shew him will be gratefully felt by us both, and I will thank you to enable me as early as convenient to inform him what he must prepare for; and at the same time to recommend to him a person to whom he might consign his wheat, and in whose hands you would take the money. I would observe, that his instalments being to be raised by the sale of wheat, the last day of March annually would be the earliest day which would give him an opportunity of getting the best prices, which are generally in March. I am with great esteem Dr. Sir Your most obedt. servt

Th: Jefferson

